     Case 3:20-cv-00697-DMS-AHG Document 71 Filed 04/30/21 PageID.918 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10    JODY ALIFF, et al.,                               Case No.: 20-cv-00697-DMS (AHG)
11                                    Plaintiffs,
                                                        ORDER RE: ORAL ARGUMENT
12    v.
13    VERVENT, INC., et al.,
14                                  Defendants.
15
16         Defendants’ motion to stay pending appeal is currently scheduled for hearing on
17   May 7, 2021. The Court finds this matter suitable for decision without oral argument
18   pursuant to Civil Local Rule 7.1(d)(1). Accordingly, the May 7, 2021 hearing is vacated.
19         IT IS SO ORDERED.
20   Dated: April 30, 2021
21
22
23
24
25
26
27
28

                                                    1
                                                                           20-cv-00697-DMS (AHG)
